Order entered June 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00364-CV

    JANIS RANEA BUTLER NEAL, INDEPENDENT ADMINISTRATRIX OF THE
           ESTATE OF GEORGE E. NEAL, JR., DECEASED, Appellant

                                                V.

   THE GEORGE E. NEAL, JR. IRREVOCABLE TRUST, GEORGE WHISLER AND
                        MELANIE PUGH, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-12278

                                            ORDER
       The clerk’s record in this case is overdue. By letter dated May 21, 2019, we cautioned

appellant that this appeal was subject to dismissal because the Dallas County District Clerk’s

office had informed the Court that appellant had not paid for or made arrangements to pay for the

clerk’s record. In response, appellant provided the Court with verification that the clerk’s record

was paid for the next day, May 22, 2019. To date, the clerk’s record has not been filed.

       So that this appeal can proceed, we ORDER the Dallas County District Clerk to file the

clerk’s record in this case within TEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to:
Felicia Pitre
Dallas County District Clerk

All parties


                               /s/   BILL WHITEHILL
                                     JUSTICE